DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed January 7, 2021. Claims 1, 5, 8, 12, 15, and 19 have been amended. Claims 1-22 are pending and examined below.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed January 7, 2021 with respect to the previous double patenting rejections have been fully considered. Applicant argues the amendments in the present case and the amendments in co-pending application U.S. Patent Application No. 15/856113 render the previous grounds moot. Additionally, Applicant argues Examiner did not establish a prima facie case of obviousness-type double patenting.
Examiner respectfully disagrees. The independent claims in the present case are nearly identical to the independent claims of the ‘113 application with the exception that the ‘113 application recites determining a passenger preference in planning a route. Determining a preference for route planning in light of the field of technology is an obvious consideration for route planning given the ubiquity of user preferences in planning a route. Therefore, the previous double patenting rejections are maintained.
Applicant’s arguments and amendments filed January 7, 2021 with respect to the previous 35 U.S.C. 112(a) and 112(b) rejections have been fully considered and persuasive in light of Fig. 30 and paragraph 187 of Applicant’s Specification which provides in relevant part “the present teaching” can be implemented by a mobile device. Additionally, the previous rejections of claims 5, 12, and 19 under 35 U.S.C. 112(b) have been rendered moot by Applicant’s amendments.
Applicant’s arguments and amendments filed January 7, 2021 with respect to the previous 35 U.S.C. 103 rejections have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 15/856113. Although the claims at issue are not identical, they are not patentably they recite similar subject matter with only minor variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al., US 20190120640 A1, in view of Vian et al., US 20100052948 A1, hereinafter referred to as Ho, and Vian, respectively.
As to claim 1, Ho discloses a method implemented on a computer having at least one processor, a storage, and a communication platform for route planning for an autonomous driving vehicle, comprising: 
Request route – See at least Abstract); 
identifying one or more available routes between the source location and the destination location (Select route, i.e. identify route – See at least Abstract); 
obtaining a self-aware capability model instantiated with respect to the one or more available routes, wherein the self-aware capability model is predictive of the operational capability of the autonomous driving vehicle (Identify set of vehicle capabilities and corresponding route – See at least ¶21); and 
selecting, from the one or more available routes, a planned route for the autonomous driving vehicle to the destination location based on the preference of the passenger and the self-aware capability model (Select route in accordance with model – See at least Abstract).
 
	Ho fails to explicitly disclose a self-aware capability model residing in the autonomous vehicle wherein the self-aware capability model includes at least one intrinsic capability parameter which predicts the operation capability of the autonomous driving vehicle based on real time status of different parts of the autonomous vehicle. However, Vian teaches a self-aware capability model residing in the autonomous vehicle wherein the self-aware capability model includes at least one intrinsic capability parameter which predicts the operation capability of the autonomous driving vehicle based on real time status of different parts of the autonomous vehicle (Information for current and/or projected vehicle capabilities for vehicle subsystems – See at least ¶7-8; Integrated vehicle health management resides in the vehicle – See at least ¶6; Real-time – See at least Abstract and ¶1)
Ho discloses route planning for an autonomous vehicle wherein various criteria are used in planning a route, including capabilities of the autonomous vehicle and driver preferences. Vian teaches controlling a vehicle in part according to a model of a vehicle’s real-time capabilities based in part on various vehicle subsystem conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ho and include the feature of a self-aware capability model residing in the autonomous vehicle wherein the self-aware capability model includes at least one intrinsic capability parameter which predicts the operation capability of the autonomous driving vehicle based on real time status of different parts of the autonomous vehicle, as taught by Vian, to optimize vehicle mission performance (See at least ¶9 of Vian).

Examiner notes independent claims 8 and 15 recite similar subject matter with slight variations to claim 1 and are therefore rejected under the same rationale. 

As to claims 2, 9, and 16, Ho discloses the self-aware capability model includes an intrinsic capability model and an extrinsic capability model, the intrinsic capability model specifying at least one intrinsic capability parameter that limits the operational ability of the autonomous driving vehicle due to conditions internal to the autonomous driving vehicle, the extrinsic capability model specifying at least one extrinsic capability parameter that limits the operational ability of the autonomous driving vehicle due to Plurality of model considerations including both intrinsic and extrinsic factors – See at least ¶13-20).

As to claims 3, 10, and 17, Ho discloses the self-aware capability model includes any one of a parameterized model, a descriptive model, a probabilistic model, and a combination thereof (Disclosed model is parameterized in that it depends on a plurality of parameters – See at least ¶5).

As to claims 4, 11, and 18, Ho discloses the self-aware capability model is dynamically updated to generate an updated self-aware capability model, wherein the updated self-aware capability model is reflective of a scenario the autonomous driving vehicle is currently associated with (Real-time updates to model – See at least ¶107 and 109).

As to claims 5, 12, and 19, Ho discloses the update of the self-aware capability model is triggered by an event, including at least one of a scheduled time, the source location is updated, the destination location is updated, the one or more available routes are updated, and a request for updating the self-aware capability model is received (Update based in part on pick up and drop off location – See at least ¶47).

As to claims 6, and 13, Ho discloses:
Model includes intrinsic parameters to refine route selection – See at least ¶14-15);
determining a preference of a passenger present in the autonomous driving vehicle in terms of a route to take for the autonomous vehicle to drive to the destination location (Passenger preference, for example, preference for avoiding situations in which the human back-up driver must take control, may be incorporated in model and route planning – See at least ¶199); and
identifying the planned route from the set of candidate routes based on the extrinsic capability model and the preference of the passenger (Model includes extrinsic parameters to further refine route selection – See at least ¶16-20; Passenger preference may be incorporated in model and route planning – See at least ¶199).

As to claim 20, Ho discloses:
a passenger preference determiner configured for determining a preference of a passenger present in the autonomous driving vehicle in terms of a route to take for the autonomous driving vehicle to drive to the destination location (Passenger preference, for example, preference for avoiding situations in which the human back-up driver must take control, may be incorporated in model and route planning – See at least ¶199); and
the route selection engine configured for
identifying a set of candidate routes from the one or more available routes based on the intrinsic capability model (Model includes intrinsic parameters to refine route selection – See at least ¶14-15), and
Model includes extrinsic parameters to further refine route selection – See at least ¶16-20; Passenger preference may be incorporated in model and route planning – See at least ¶199).

As to claim 22, the at least one intrinsic parameter includes: a type of tires of the autonomous vehicle, a safety measure of the autonomous vehicle, and a condition of an engine of the autonomous vehicle (Various health parameters serving as safety measures – See at least ¶30)

Claim 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al., US 20190120640 A1, in view of Vian et al., US 20100052948 A1, as applied to claims 1, 8, and 15 above, and further in view of Tan et al., US 20150284008 A1, hereinafter referred to as Ho, Vian, and Tan, respectively.
As to claims 7, and 14, the combination of Ho and Vian fails to explicitly disclose the determining the preference comprises: 
obtaining recorded human driving data associated with the passenger; and 
identifying, via learning, the preference of the passenger personalized based on the recorded human driving data associated with the passenger.

However, Tan teaches the determining a preference comprises: 
obtaining recorded human driving data associated with a passenger (Store driving behavior – See at least ¶23); and 
Determine driver preferences – See at least ¶23).
Ho discloses route planning for an autonomous vehicle wherein various criteria are used in planning a route, including capabilities of the autonomous vehicle and driver preferences. Vian teaches controlling a vehicle in part according to a model of a vehicle’s real-time capabilities based in part on various vehicle subsystem conditions. Tan teaches autonomous vehicle control wherein the autonomous vehicle is controlled according to driver preferences that are learned from recording driving data for a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ho and Vian and include the feature of obtaining recorded human driving data associated with the passenger and identifying, via learning, the preference of the passenger personalized based on the recorded human driving data associated with the passenger, as taught by Tan, in order to control an autonomous vehicle according to a user’s preferences.

As to claim 21, Ho discloses:
a preference personalization module configured for generating personalized route selection preferences of the passenger (Passenger preference, for example, preference for avoiding situations in which the human back-up driver must take control, may be incorporated in model and route planning – See at least ¶199); and
a passenger preference determiner configured for generating the preference of the passenger personalized based on the driving data associated with the passenger Passenger preference may be incorporated in model and route planning – See at least ¶199).

The combination of Ho and Vian fails to explicitly disclose a passenger driving data analyzer configured for analyzing recorded human driving data, which include driving data associated with the passenger. However, Tan teaches a passenger driving data analyzer configured for analyzing recorded human driving data, which include driving data associated with the passenger (Analyze recorded driving data – See at least ¶23).
Ho discloses route planning for an autonomous vehicle wherein various criteria are used in planning a route, including capabilities of the autonomous vehicle and driver preferences. Vian teaches controlling a vehicle in part according to a model of a vehicle’s real-time capabilities based in part on various vehicle subsystem conditions. Tan teaches autonomous vehicle control wherein the autonomous vehicle is controlled according to driver preferences that are learned from recording driving data for a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ho and Vian and include the feature of a passenger driving data analyzer configured for analyzing recorded human driving data, which include driving data associated with the passenger, as taught by Tan, in order to control an autonomous vehicle according to a user’s preferences.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668